FILE COPY




                                  No. 07-15-00108-CR


Kathryn Pendleton                           §     From the 320th District Court
 Appellant                                          of Potter County
                                            §
v.                                                October 23, 2015
                                            §
The State of Texas                                Opinion by Justice Hancock
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated October 23, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo